In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00424-CR

MARIO HERNANDEZ, Appellant                  §   On Appeal from

                                            §   Criminal District Court No. 1

                                            §   of Tarrant County (1513167D)
V.
                                            §   July 1, 2021

                                            §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                          §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment is modified (1) to

delete and replace “1/17/2019” as the “Date Sentence Imposed” with “11/11/2019”

and (2) to add “Not Guilty” as the “Plea to the Offense.” It is ordered that the trial

court’s judgment is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr